Citation Nr: 0619061	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-16 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law, with the assistance of an 
interpreter




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

Documentation shows that the veteran served a period of 
military service in the U.S. Armed Forces beginning in 
September 1941, including a period as a Prisoner of War (POW) 
from April to June 1942.  He was in no casualty status from 
June 1942 to May 1945, and in the Regular Philippine Army 
from May to October 1945. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant is 
the veteran's surviving spouse.


FINDINGS OF FACT

1.  In January 1981, the veteran died at the age of 62.  The 
death certificate shows that his immediate cause of his death 
was bronchiogenic cancer.  No other causes were reported as 
contributing to death.

2.  The appellant is the veteran's surviving spouse.

3.  The veteran was a POW during his period of recognized 
service.  

4.  Service medical records are negative for bronchiogenic 
cancer or heart disease.

5.  Bronchiogenic cancer was not shown for many years after 
military service.

6.  The medical evidence does not show that bronchiogenic 
cancer was associated with military service or any incident 
therein.

7.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

8.  The disorder that resulted in the veteran's death, 
bronchiogenic cancer, had its onset long after service and 
was unrelated to the veteran's military service or any 
incident thereof.


CONCLUSION OF LAW

The veteran's death, due to bronchiogenic cancer, was not due 
to disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1310, 5103A, 
5103(a) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  The service department's findings are binding 
and conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In this case, documentation shows that the veteran served a 
period of military service in the U.S. Armed Forces beginning 
in September 1941, including a period as a POW from April to 
June 1942.  He was in no casualty status from June 1942 to 
May 1945, and in the Regular Philippine Army from May to 
October 1945. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

The regulations provide for a lifetime presumption of service 
connection for a veteran who was a former POW and who was 
detained or interned for not less than thirty days, when 
certain diseases, such as beriberi (including beriberi heart 
disease), chronic dysentery, and malnutrition (including 
optic atrophy associated with malnutrition), become manifest 
to a degree of 10 percent or more at any time after service.  

Under the regulations, these disorders shall be considered to 
have been incurred in or aggravated by such service, 
notwithstanding that there was no record of such disease 
during that period of service.  38 C.F.R. § 3.309(c).  
Beriberi heart disease includes ischemic heart disease in 
former POWs who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).  Similarly, cardiovascular 
disease may be presumed to be service connected if 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2005).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran died in September 1981 at 
the age of 62.  The death certificate shows that his 
immediate cause of his death was bronchiogenic cancer.  No 
other cause was reported as an other significant condition 
contributing to death.  As noted above, the appellant is the 
veteran's surviving spouse.  The veteran had no service-
connected disabilities at the time of his death.  

The appellant asserts, in essence, that the veteran should be 
service-connected for bronchiogenic (lung) cancer on the 
basis of his POW status.  At a personal hearing, she also 
noted that the veteran had heart problems from the time he 
was a POW until his death.  

Significantly, the evidence does not show complaints of, 
treatment for, or diagnosis of lung cancer for many years 
after military discharge.  Hospital records reveal that the 
veteran was treated for rectal bleeding, duodenal ulcer, 
gallstones, possible gastritis, and colitis in 1969, 1974, 
and 1976.  In the 1974 discharge summary, a past medical 
history of duodenal ulcer, duodenal diverticle, status/post 
cholecystectomy, hyperopia, presbyopia, and arthritis of the 
lumbar vertebrae was noted, but the evidence did not show 
lung cancer nor heart disease at that time, nearly 30 years 
after military discharge.

It was not until May 1980, just shortly prior to his death, 
that the veteran was diagnosed with squamous cell carcinoma 
of the left lung.   At the time of initial diagnosis, he 
related a five-month history of shortness of breath.  He 
underwent an exploratory thoracotomy but refused radiation 
therapy.  He was discharged home in July 1980 and died in 
January 1981.  However, this evidence does not support the 
appellant's essential contention that the veteran's lung 
cancer was related to military service, more than 35 years 
earlier. 

Further, the medical evidence does not show complaints of, 
treatment for, or a diagnosis related to heart disease at any 
time throughout the veteran's life time.  The appellant 
testified at a personal hearing that the veteran had problems 
with his heart and her son-in-law, although he never knew the 
veteran, indicated that the appellant told him that the 
veteran had heart problems as a result of POW confinement.  
However, the death certificate does not indicate that heart 
disease was in any way related to the veteran's death.

Given that the evidence does not show symptoms reasonably 
attributable to bronchiogenic cancer for many years after 
military service, and that the medical evidence does not 
support the appellant's contention that the cause of the 
veteran's death was a result of military service, the claim 
for entitlement to service connection for the cause of the 
veteran's death is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  To that end, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The appellant was notified of the VCAA as it applies to her 
present appeal by correspondence dated in March 2002 and July 
2005.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the appellant 
in September and November 2005.  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA and the 
Board finds that the provisions of the VCAA have been fully 
satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the medical evidence does not support the 
appellant's claim.  

In this appeal, the appellant was given notice of what type 
of information and evidence she needed to substantiate her 
claims for service connection for cause of death, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the appellant's 
claim.  Any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


